This is an appeal from a final decree of the Superior Court annulling a decision of the board of appeal of the city of Malden which granted a variance for the remodeling of a home in a residential zoning district to include a beauty parlor. The trial judge ruled that the board had failed to set forth clearly the reasons for its decision as required by G. L. c. 40A, § 18 (see Delgaudio v. Board of Appeals of Medford, 1 Mass. App. Ct. 850, 851 [1973]) and remanded the case to the board for that purpose. We believe that on this record such remand was within the discretion of the Superior Court. Josephs v. Board of Appeals of Brookline, 362 Mass. 290 (1972). Williams v. Building Commr. of Boston, 1 Mass. App. Ct. 478, 479-480 (1973). See Allen v. Board of Appeals of Fall River, 351 Mass. 714 (1967). The decree is to be modified by striking out paragraphs 1 and 2 thereof and by providing (1) that the board shall set forth clearly its reasons for granting the variance and shall report them to the Superior Court and (2) that the Superior Court shall retain jurisdiction of the case. As so modified the decree is affirmed.

So ordered.